DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-22 are directed to an invention that maps input signals representing real-world values and associated with respective timestamps to respective identified input correlithm objects using a sensor table, maps respective input correlithm objects to respective identified target correlithm objects associated with respective timestamps using a node table, and maps the respective target correlithm objects to respective identified real-world output values associated with associated with respective timestamps using an actor table.  According to the specification, the mappings using the sensor table is to compare the input signals with real-world value entries of the sensor table to identify the respective input correlithm objects linked with the matching real-world value entries, the mapping using the node table is to compute distances between the respective input correlithm objects and source correlithm objects in the node table to identify the respective target correlithm objects linked with the source correlithm objects with the shortest distances, and the mapping using the actor table is to compute 
 	Claims 1-22 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the recitations of a device comprising a computer program, a processor, and memory for storing mapping tables and computer program in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  

Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
  	Regarding to A, applicant argued that the claims do not recite a judicial exception.  the examiner respectfully submits that the claims clearly recite a mathematical concept of “identifying” that includes mathematical relationship and/or formulas such as: comparing input signals with real-world value entries of the sensor table to identify a respective input correlithm objects linked with the matching real-world value entries, computing distances between the respective input correlithm objects and source correlithm objects in the node table to identify the respective target correlithm objects linked with the source correlithm objects with the shortest distances, and computing distances between the respective source correlithm objects and output correlithm objects in the actor table to identity the respective real-world output values linked with the outputs correlithm objects with the shortest distance. Therefore, the claims recite mathematical concepts, and thus are fall within the “Mathematic Concept” of abstract idea.
Regarding to B, the examiner respectfully submits that correlithm objects as disclosed in the specification are merely strings of binary bits representing values of real-world data samples based on an abstract idea of observations and calculation, and thus are purely abstract idea.  Therefore, the comparison between correlithm objects of different data type by computing distances between an input correlithm object and each 
Therefore, the examiner respectfully submits that claims 1-19 are not patent eligible as being directed to an abstract idea directed without integrated into a practical application and without significantly more.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG D NGO/Primary Examiner, Art Unit 2182